McCay, Judge.
It does not appear whether the tender set up was in gold and silver or Confederate notes. If it was the latter, it was no defense either in law or equity. The promise to pay was in gold and silver. Why should an offer to pay in Confederate money beget any equity. There is no allegation as to the circumstances of the tender, as that defendant, under some contract with the plaintiff, was induced to sacrifice property to get Confederate money, and that defendant, by refusing to receive it, had damaged him, setting forth the nature and extent of the damage, etc. Nothing appears here but the simple tender. If the tender was gold or silver, or legal tender notes, then the defense, for what it was worth, to-wit: the interest, was good at law, and should have been set-up before judgment. In no event, so far as the facts are set forth, can we see any equity which autboi'izes the court to go behind the judgment.
- Judgment affirmed.